FILED
                                                                          Dec 21 2020, 10:22 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Shenmei Yuan                                              Susan E. Trent
Zionsville, Indiana                                       Ashley M. Gilbert-Johnson
                                                          Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Shenmei Yuan,                                             December 21, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CC-1470
        v.                                                Appeal from the Boone Superior
                                                          Court
Wells Fargo Bank, N.A.,                                   The Honorable Matthew C.
Appellee-Plaintiff.                                       Kincaid, Judge
                                                          Trial Court Cause No.
                                                          06D01-1904-CC-654



Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020                       Page 1 of 13
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Shenmei Yuan (Yuan), appeals the trial court’s grant of

      summary judgment in favor of Appellee-Plaintiff, Wells Fargo Bank, N.A.

      (Wells Fargo).


[2]   We affirm.


                                                     ISSUE
[3]   Yuan presents the court with one issue, which we restate as: Whether Wells

      Fargo established a prima facie case for summary judgment on its breach of

      contract claims.


                      FACTS AND PROCEDURAL HISTORY
[4]   On November 29, 2017, Yuan established a charge card account (Account)

      with Wells Fargo by entering into the Cardholder Agreement (Agreement),

      pursuant to which Yuan was obligated to make monthly payments towards her

      balance. The Agreement also provided for the payment of attorney’s fees upon

      default. Yuan used the Account to amass charges, unpaid interest, and late

      fees. On June 10, 2018, Yuan made her last payment on the Account in the

      amount of $184, leaving an outstanding balance. On November 27, 2018,

      Wells Fargo accelerated the balance due on the Account, $9191, which ceased

      accruing interest.


[5]   On April 26, 2019, Wells Fargo filed its Complaint, raising breach of contract

      claims and seeking damages of $9191 and reasonable attorney’s fees. On May

      Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020   Page 2 of 13
22, 2019, Yuan, appearing pro se, submitted her answer to the Complaint in

which she admitted that she had established the Account. On March 16, 2020,

Wells Fargo filed a motion for summary judgment, a memorandum in support,

and a designation of evidence which included the affidavit of Lindsay R.

Hogueison, Loan Adjuster for Wells Fargo (Hogueison Affidavit). In her

affidavit Hogueison averred that, as Loan Adjuster, she was


        familiar with the books and accounts of Wells Fargo, and has
        examined all books, records, and documents kept by Wells Fargo
        concerning the transactions alleged in the Complaint. These
        books, records, and documents are kept by Wells Fargo in the
        regular course of its business, and are made at or near the time of
        the evidence appearing therein. It is the regular practice of Wells
        Fargo to make and keep these books, records, and documents.
        Affiant has personal knowledge of the matters contained in the
        books, records, and documents kept by Wells Fargo.


(Appellee’s App. Vol. II, p. 71). The Hogueison Affidavit set out the facts

pertinent to the establishment of the Account, Yuan’s failure to make payments

in violation of the Agreement, and the amount owed. In support of her

averment that Yuan used the charge card issued for the Account, Hogueison

attached as Exhibit 1 six statements from the Account from between June 23,

2018, and December 24, 2018 (Statements). The Statements showed Yuan’s

previous account balance and the addition of new late fees each month. The

last of the Statements showed a balance of $9191. Also attached to the

Hogueison Affidavit were the following: A copy of the Agreement (Exhibit 2);

an Account statement from May 25, 2018, to June 22, 2018, evincing a last

payment of $184 on June 10, 2018 (Exhibit 3); and a final statement showing a
Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020     Page 3 of 13
      balance of $9191 which was also submitted as part of the Statements (Exhibit

      4). In further support of its motion, Wells Fargo designated the affidavit of

      attorney Susan Trent, who averred that, as a result of Wells Fargo retaining her

      to prosecute the Complaint, the company had incurred $941.01 in reasonable

      attorney fees and out-of-pocket expenses.


[6]   On April 13, 2020, Yuan filed a memorandum in opposition to summary

      judgment, a motion to strike, and a memorandum in opposition to attorney’s

      fees. Yuan argued that Wells Fargo had designated inadmissible evidence in

      support of its summary judgment motion, which she claimed should be stricken

      and without which Wells Fargo had failed to demonstrate a lack of genuine

      issue of material fact. Yuan also argued that Wells Fargo had violated federal

      law by making the receipt of electronic account statements a default choice for

      account holders. Yuan did not file a verified affidavit or designate other

      evidence in opposition to summary judgment apart from four pages of what she

      represented were “self-authenticating” printouts from Wells Fargo’s website in

      relation to her electronic statements argument. (Appellee’s App. Vol. II, p.

      156). On June 24, 2020, the trial court heard argument on Wells Fargo’s

      motion for summary judgment. On July 10, 2020, the trial court issued its

      Order granting summary judgment to Wells Fargo in the amount of $10,132.01

      without entering specific findings of fact and conclusions of law.


[7]   Yuan now appeals. Additional facts will be provided as necessary.




      Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020   Page 4 of 13
                              DISCUSSION AND DECISION
                                             I. Standard of Review

[8]   Summary judgment is appropriate if the designated evidence “shows that there

      is no genuine issue as to any material fact and that the moving party is entitled

      to judgment as a matter of law.” Ind. Trial Rule 56(C). We review both the

      grant or denial of summary judgment de novo and apply the same standard as

      the trial court. Kerr v. City of South Bend, 48 N.E.3d 348, 352 (Ind. Ct. App.

      2015). The party moving for summary judgment bears the initial burden of

      making a prima facie showing that there are no genuine issues of material fact

      and that it is entitled to judgment as a matter of law. Sargent v. State, 27 N.E.3d
729, 731 (Ind. 2015). “Summary judgment is improper if the movant fails to

      carry its burden, but if it succeeds, then the nonmoving party must come

      forward with evidence establishing the existence of a genuine issue of material

      fact.” Id. at 731-32. “All disputed facts and doubts as to the existence of

      material facts must be resolved in favor of the non-moving party.” Kerr, 48
N.E.3d at 352. The non-moving party has the burden on appeal to persuade us

      that the trial court’s grant of summary judgment was erroneous, but we will

      carefully assess the trial court’s decision to ensure that the non-moving party

      was not improperly denied her day in court. Id. We will affirm the trial court’s

      summary judgment ruling on any basis supported by the designated evidence.

      Hussain v. Salin Bank & Trust Co., 143 N.E.3d 322, 328 (Ind. Ct. App. 2020),

      trans. denied.




      Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020     Page 5 of 13
[9]    In addition, we note that the trial court did not enter findings of fact and

       conclusions of law in support of its judgment. Special findings are not required

       in summary judgment proceedings and are not binding on appeal.

       AutoXchange.com. Inc. v. Dreyer and Reinbold, Inc., 816 N.E.2d 40, 48 (Ind. Ct.

       App. 2004). However, such findings offer this court valuable insight into the

       trial court’s rationale for its review and facilitate appellate review. Id.


                                                    II. Analysis

[10]   Yuan essentially contends that Wells Fargo failed to make a prima facie case for

       summary judgment because it designated only inadmissible evidence in support

       of its motion. A plaintiff raising a breach of contract claim must show the

       existence of a contract, the defendant’s breach of that contract, and damages.

       Alexander v. Linkmeyer Dev. II, LLC, 119 N.E.3d 603, 612-13 (Ind. Ct. App.

       2019). Therefore, Wells Fargo was required to show that Yuan had opened the

       Account and that she owed Wells Fargo an outstanding balance as alleged in its

       Complaint. See Seth v. Midland Funding, LLC, 997 N.E.2d 1139, 1140 (Ind. Ct.

       App. 2013) (analyzing what designated evidence makes a prima facie case for

       summary judgment upon a complaint by a creditor on a breach of credit card

       contract).


[11]   Here, Wells Fargo designated the Hogueison Affidavit with Exhibits 1-4 to

       establish the elements of its claim. As a general matter, documents containing

       out-of-court statements used to show the truth of the matters contained therein

       are hearsay and are inadmissible. See Ind. Evidence Rules 801; 802 (“Hearsay

       is not admissible unless these rules or other law provides otherwise.”).

       Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020         Page 6 of 13
However, business records are exempt from the prohibition against the

admission of hearsay if the proper foundation for their admission is shown,

including that


        (A) the record was made at or near the time by—or from
            information transmitted by—someone with knowledge;


        (B) the record was kept in the course of a regularly conducted
            activity of a business, organization, occupation, or calling,
            whether or not for profit;


        (C) making the record was a regular practice of that activity;


        (D) all these conditions are shown by the testimony of the
            custodian or other qualified witness []; and


        (E) neither the source of information nor the method or
            circumstances of preparation indicate a lack of
            trustworthiness.


Evid. R. 803(6). Hogueison provided a foundation for Exhibits 1-4 as business

records when she averred that


        (A) they were “kept by Wells Fargo” and “were made at or near
            the time of the evidence appearing therein”;


        (B) they were “kept by Wells Fargo in the regular course of its
            business”;


        (C) it was “the regular practice of Wells Fargo to make and
            keep” them;


Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020       Page 7 of 13
                (D) Hogueison was “familiar with the books and accounts of
                    Wells Fargo, and has examined all books, records, and
                    documents kept by Wells Fargo concerning the transactions
                    alleged in the Complaint” and had “personal knowledge of
                    the matters” contained therein; and


                (E) they were “true and exact” copies all of which she affirmed
                    under the penalties of perjury were “true and correct.”


       (Appellee’s App. Vol. II, pp. 71, 73). The Hogueison Affidavit and Exhibits 1-4

       showed that Yuan had entered into the Agreement; she had breached the

       Agreement through non-payment; and that she had caused Wells Fargo

       damages in the amount of $9191. 1 Therefore, we conclude that Wells Fargo

       made a prima facie case for summary judgment.


[12]   Yuan challenges Wells Fargo’s prima facie case for summary judgment on four

       grounds. We address each in turn.


                         A. Failure to Attach Documents to the Hogueison Affidavit

[13]   Yuan’s first argument centers on Trial Rule 56(E) which mandates in relevant

       part:


                Supporting and opposing affidavits shall be made on personal
                knowledge, shall set forth such facts as would be admissible in
                evidence, and shall show affirmatively that the affiant is
                competent to testify to the matters stated therein. Sworn or
                certified copies not previously self-authenticated of all papers or



       1
         Yuan does not address any of her appellate argument to the trial court’s grant of attorney’s fees to Wells
       Fargo.

       Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020                              Page 8 of 13
               parts thereof referred to in an affidavit shall be attached thereto or
               served therewith.


       (Italics added). Seizing upon the above-italicized language, Yuan argues that

       the Hogueison Affidavit was defective because “Wells Fargo also failed to

       attach any and all ‘books and records’ repeatedly referred to in the [Hogueison

       Affidavit].” (Appellant’s Br. p. 10). However, Hogueison’s references to Wells

       Fargo’s “books, records, and documents” were to demonstrate her personal

       knowledge of the matters related and to establish the business record foundation

       for Exhibits 1-4. (Appellee’s App. Vol. II, p. 71). The documents she

       specifically referred to and relied upon for purposes of establishing the elements

       of Wells Fargo’s breach of contract claim—Exhibits 1-4—were attached to the

       Affidavit. Yuan provides no authority for her apparent proposition that the

       totality of a company’s business records must be attached to a business record

       affidavit in order to establish a proper foundation for the submission of part of

       its business records, and we are aware of none. Yuan’s contention that “[t]he

       [Hogueison Affidavit] failed to specify any of these [books, records, and

       documents]” is simply inaccurate. (Appellant’s Br. p. 10).


[14]   In this section of her argument, Yuan also argues that Wells Fargo did not

       attach the correct governing Agreement, which she contends was another

       document. During the summary judgment proceedings, Yuan failed to

       designate any evidence in support of her argument that another document

       governed her account. Her unsworn statements on appeal referring to Wells

       Fargo’s website do not constitute properly-designated evidence for purposes of

       Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020            Page 9 of 13
       opposing summary judgment. See T.R. 56(C) (“An adverse party shall have

       thirty (30) days after service of the motion to serve a response and any opposing

       affidavits); see also Ind. Univ. Med. Ctr., Riley Hosp. for Children v. Logan, 728
N.E.2d 855, 858 (Ind. 2000) (“Unsworn statements . . . do not qualify as proper

       Rule 56 evidence.”).


[15]   Yuan’s last argument in this section of her brief is that the Hogueison Affidavit

       was defective because the Statements did not provide detailed, itemized

       transactions, and, therefore, they “do not contain the necessary information to

       show that they are in fact the ‘books and records’ relied upon by the affiant.”

       (Appellant’s Br. p. 11). This argument confuses persuasive value with

       admissibility. Hogueison provided an adequate foundation for the Statements

       as business records, and they were, thus, admissible to show that Yuan owed

       Wells Fargo $9191 in balance due, interest, and late fees. If Yuan had wished

       to demonstrate that was not the amount owed, she could have designated

       evidence in opposition, but she did not. Accordingly, we do not find this

       argument to be persuasive.


                                B. Language Used in the Hogueison Affidavit

[16]   Yuan’s next challenge to the Hogueison Affidavit is that it did not provide a

       proper foundation for the admission of Exhibits 1-4 as business records because

       it is “clearly a boilerplate recitation of the business record exception

       requirements – it does not identify the documents reviewed/examined, list the

       number of pages reviewed/examined, or any other specific information about

       any documents relied upon that would give the [A]ffidavit the trustworthiness it

       Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020        Page 10 of 13
       must have to comply with Rule 803(6).” (Appellant’s Br. p. 12). In support of

       her argument, Yuan draws our attention to Speybroeck v. State, 875 N.E.2d 813

       (Ind. Ct. App. 2007). In Speybroeck, another panel of this court found the

       affidavit at issue did not authenticate its attached documents because it merely

       had a blank space where it referred to the number of attached pages of

       documents and did not identify the documents it purported to authenticate. Id.

       at 820. The court found that “when the text of the Affidavit is compared with

       its attachments, it is apparent that the Affidavit is merely a boilerplate recitation

       unconnected to the underlying documents.” Id. The court concluded,

       therefore, that the affidavit lacked trustworthiness and did not comply with the

       rules of self-authentication under Rule 902(9). Id. The Speybroeck court further

       concluded that the challenged attachments were not properly admitted as

       business records, not because of the boilerplate language used in the affidavit,

       but because the person making the statements did not have personal knowledge

       and the records at issue were not prepared in the regular course of business. Id.

       at 821.


[17]   Unlike Speybroeck, Yaun never challenged the authentication of Exhibits 1-4.

       Further distinguishing the case, Yuan did not challenge either of the 803(6)

       foundational elements at issue in Speybroeck. Therefore, we do not find her

       argument based on Speybroeck to be relevant or persuasive.


                                              C. Self-authentication

[18]   Yuan claims that the Statements attached to the Hogueison Affidavit as Exhibit

       1 “are also not self-authenticating statements, rendering them admissible

       Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020     Page 11 of 13
       pursuant to Indiana Rule 902.” (Appellant’s Br. p. 13). Yuan has raised this

       claim for the first time on appeal. “Issues not raised before the trial court on

       summary judgment cannot be argued for the first time on appeal and are

       waived.” Dunaway v. Allstate Ins. Co., 813 N.E.2d 376, 387 (Ind. Ct. App.

       2004). Because she did not raise the issue of authentication of Exhibit 1 in the

       summary judgment proceedings, it is waived. Id.


[19]   Her waiver of the issue notwithstanding, Evidence Rule 902 provides that

       certain types of evidence are “self-authenticating; they require no extrinsic

       evidence of authenticity in order to be admitted.” Rule 902(11) provides in

       relevant part:


               Unless the source of information or the circumstances of
               preparation indicate a lack of trustworthiness, the original or a
               copy of a domestic record [of a regularly conducted activity] that
               meets the requirements of Rule 803(6)(A)-(C), as shown by a
               certification under oath of the custodian or another qualified
               person [is self-authenticating].


[20]   We have already concluded that the Hogueison Affidavit met the requirements

       of Rule 803(6). Yuan has developed no additional argument on this issue.

       Therefore, we conclude that Exhibit 1 was self-authenticating.


                                  D. Wells Fargo’s Violation of Federal Law

[21]   Yuan’s final contention is that she never received any paper statements from

       Wells Fargo, which she contends was a violation of “both Federal Laws and

       Electronic Signatures in Global and National Commerce Act (E-Sign Act) (15

       U.S.C. 7001 et seq.).” (Appellant’s Br. p. 9). This argument is unavailing for at
       Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020    Page 12 of 13
       least two reasons. First, Yuan fails to demonstrate that any such violations

       would have created a deficiency in Wells Fargo’s required prima facie showing

       that she entered into the Agreement, breached the agreement, and owed Wells

       Fargo the outstanding balance as alleged in the Complaint. In addition, even if

       the claimed violations could have potentially created a deficiency in Wells

       Fargo’s prima facie case for breach of contract, Yuan failed to designate any

       admissible evidence during the summary judgment proceedings to support her

       contention that she never received any paper statements, and, therefore, she

       failed to meet her burden to show that there was a gap in Wells Fargo’s

       showing or a genuine issue of material fact precluding judgment in its favor.

       See Sargent, 27 N.E.3d at 731-32. Accordingly, Yuan has failed to persuade us

       that trial court’s grant of summary judgment was erroneous.


                                              CONCLUSION
[22]   Based on the foregoing, we conclude that Wells Fargo made a prima facie case

       for summary judgment based on admissible evidence which merited summary

       judgment in its favor.


[23]   Affirmed.


[24]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Opinion 20A-CC-1470 | December 21, 2020   Page 13 of 13